431 So. 2d 715 (1983)
Francisco ACOSTA, Appellant,
v.
The STATE of Florida, Appellee.
No. 81-2511.
District Court of Appeal of Florida, Third District.
May 24, 1983.
Bennett H. Brummer, Public Defender and Bruce A. Rosenthal, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Calianne P. Lantz, Asst. Atty. Gen., for appellee.
Before HENDRY, HUBBART and JORGENSON, JJ.
PER CURIAM.
The final judgment of conviction and sentence is affirmed upon a holding that: (a) there was probable cause for the defendant's arrest based on all the facts and circumstances known to the arresting officer, see e.g., State v. Outten, 206 So. 2d 392, 397 (Fla. 1968); Skelton v. State, 349 So. 2d 193, 194 (Fla. 3d DCA 1977); (b) the search of the passenger compartment of the car which the defendant was driving was reasonably incident to effecting the arrest of the defendant, see e.g., New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981), even though the search preceded the arrest, as the search was conducted at a time when there was probable cause for the arrest, see e.g., Dixon v. State, 343 So. 2d 1345 (Fla. 2d DCA 1977), and (c) the trial court was therefore eminently correct in denying the motion to suppress the fruits of the subject search. See e.g., McNamara v. State, 357 So. 2d 410, 412 (Fla. 1978).
Affirmed.